Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amended claims filed 23 February 2022 and the amended drawings filed 13 April 2022 have been entered. Claims 22-23 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 30 August 2021.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Matthew Yospin on 27 April 2022 in conjunction with a follow-up email received 29 April 2022. Note that the exact claim amendments discussed during the phone call of 27 April 2022, which amendments are accepted by the email of 27 April 2022, are those described below.
The application has been amended as follows: 
Amendments to the drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The Applicant agreed to file an amended Fig. 5 deleting the reference character “290”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Amendments to the specification:
Paragraph 76 has been amended as indicated below:
[0076] With reference to FIG. 5, an embodiment of the cast saw temperature safety system 100 is shown in conjunction with a cast saw burn reduction system 200 which may be used to cool and/or lubricate the cast saw blade 110, so as to lower the temperature of the cast saw blade 110 at one or more cutting regions 112 of the cast saw blade 110. A cast saw burn reduction system 200 may be used with any of the foregoing embodiments of the cast saw temperature safety system 100. With reference to FIG. 3, FIG. 4, FIG. 5, and FIG. 7, a cast saw burn reduction system 200 of the present invention may comprise a cast saw blade 110 with a plurality of cutting regions 112, a cast saw arbor 130, a cast saw motor 140, a cast saw body 150, a coolant 274, and a plurality of coolant applicators 282. The cast saw burn reduction system 200 may further comprise a coolant control system [[290]].

Paragraph 83 has been amended as indicated below:
[0083] The coolant 274 may be applied to the cast saw blade 110 via the coolant tube 276 and the plurality of coolant applicators 282 through the operation of the coolant pump 278, and will be understood by one of skill in the art that one or more types of coolant 274 may be used in a given embodiment of the present invention. The coolant pump 278 impels or pushes the coolant 274 from the coolant reservoir 270 if the coolant 274 is held in the coolant reservoir 270, such as a liquid evaporative coolant or liquid lubricant. If the coolant 274 is ambient air, the coolant pump 278 may impel or push the coolant 274 from the coolant intake 284, which coolant intake 284 is used to gather the ambient air to be used as the coolant 274, through the coolant tube 276 and the plurality of coolant applicators 282 at the cast saw blade 110. In another embodiment of the present invention, ambient air may be used as the coolant 274 by using the coolant pump 278 as a vacuum to draw air through the coolant tube 276, cooling the cast saw blade 110 through the motion of the ambient air over the cast saw blade 110, and having the additional advantage of serving as a vacuum to remove and clean debris from the cutting of the orthopedic cast 310. In embodiments of the invention where the coolant 274 is gas from another source (other than ambient air), the coolant pump 278 may impel or push or release the coolant 274 from the coolant intake 284 or from the coolant reservoir 270, through the coolant tube 276 and the plurality of coolant applicators 282 at the cast saw blade 110. In an embodiment of the present invention where the coolant 274 is a fluid or liquid, the coolant 274 may be applied with the plurality of coolant27 applicators 282, where the plurality of coolant applicators 282 comprise a sponge- like material, meaning a material that can absorb, transport, and release a fluid coolant 274, in contact with or in close proximity to the cast saw blade 110, where the plurality of coolant applicators 282 are close enough to the cast saw blade 110 that the coolant 274 wicks from the plurality of coolant applicators 282 to the cast saw blade 110. The coolant pump 278 may be a manually actuated component, including but not limited to a bulb or crank to actuate the coolant pump 278 to apply a quantity of coolant 274 to the cast saw blade 110, or the coolant pump 278 may be electrically actuated, to apply a quantity of coolant 274 to the cast saw blade 110. The user 300 may use the coolant control dial 280 to control the quantity of the coolant 274 that is applied per actuation of the coolant pump 278. The coolant control dial 280 may control the pressure of the coolant pump 278 if the coolant pump 278 is electrically actuated, or the aperture of the plurality of coolant applicators 282 if the coolant pump 278 is mechanically actuated, or the pressure in the coolant reservoir 270 if the coolant pump 278 is mechanically actuated. In embodiments of the present invention where the coolant pump 278 is electrically actuated, the coolant control system [[290]] may be used to automatically apply coolant 274, in one or more ways as described herein, including but not limited to at specific time intervals. In embodiments of the present invention in which the coolant control system [[290]] is used in conjunction with the temperature control system 160, the coolant control system [[290]] may be controlled to actuate the coolant pump 278, and thus apply coolant 274 to the cast saw blade 110, when the temperature control system 160 indicates that the temperature information is at or above a certain28 threshold value for the temperature of a cutting region 112 of the cast saw blade 110. The temperature control system 160 and the coolant control system [[290]] may be separate or may be integrated together as a component or set of components of the cast saw temperature safety system. 

Amendments to the claims:
	Claim 22 at lines 1-2 has been amended as follows: 
	A method of controlling [[the]] an operation of a cast saw temperature safety system, wherein the cast saw temperature safety system

	Claim 22 at the final two paragraphs has been amended as follows:
except that the temperature control system does not operate to slow or stop the cast saw blade if the one or more of the cutting regions that reaches or exceeds the temperature threshold is or are not 
wherein whether the one or more of the cutting regions that reaches or exceeds the temperature threshold is or are actively cutting is determined by a plurality of strain information from the plurality of strain gauges.

	Claim 23 at lines 1-2 has been amended as follows: 
	A method of controlling [[the]] an operation of a cast saw temperature safety system, wherein the cast saw temperature safety system

	Claim 23 at the final paragraph has been amended as follows:
wherein the temperature control system determines that the one or more of the cutting regions that reaches or exceeds the temperature threshold is or are not 
Response to Arguments
In regards to the rejections of claims 1-23 under 35 USC 112(a) and 112(b) related to the recitation of “a temperature control system”, the Applicant argues that the written description implicitly or inherently discloses the corresponding structure of the ‘temperature control system’ as including a controller or microprocessor. The Applicant also states on the record (see page 6 of the Remarks filed 23 February 2022) that the corresponding structure to the ‘temperature control system’ that performs the claimed functions includes the controller or microprocessor. 
The examiner is persuaded that the written description implicitly or inherently discloses the corresponding structure of the ‘temperature control system’ and clearly links the corresponding structure to the functions so that one of ordinary skill in the art would recognize what structure performs the claimed functions. As stated in MPEP 2181(II)(A), disclosure of structure corresponding to a means-plus-function limitation may be implicit in the written description if it would have been clear to those skilled in the art what structure must perform the function recited in the means-plus-function limitation. Particularly relevant is a section of MPEP 2181(II)(A) stating, "Clearly, a unit which receives digital data, performs complex mathematical computations and outputs the results to a display must be implemented by or on a general or special purpose computer (although it is not clear why the written description does not simply state ‘computer’ or some equivalent phrase)." In the present case, the functions of the temperature control system recited in claim 22 are “controls the cast saw motor to oscillate”, “sending a control signal to the cast saw motor”, “operates to slow or stop the cast saw blade if one or more of the cutting regions reaches or exceeds the temperature threshold” under certain circumstances. The functions of the temperature control system recited in claim 23 are “controls the cast saw motor to operate”, “sending a control signal to the cast saw motor”, “operating to slow or stop the cast saw blade if one or more of the cutting regions reaches or exceeds the temperature threshold”, and “determines that the one or more of the cutting regions that reaches or exceeds the temperature threshold is or are not actively cutting based on a plurality of orientation information from the accelerometer”. The written description implicitly or inherently discloses a controller or microprocessor for performing the functions of the temperature control system reciting in claims 22 and 23 (note that the issue at hand is the structure that performs the recited functions, and therefore this section focuses on the structure of the controller or microprocessor). For example, the written description at paragraph 10 states that the temperature control system “controls the cast saw motor to oscillate” and “wherein the temperature control system is configured to process the temperature information”, at paragraphs 17 and 18 describes a wired or wireless connection between temperature sensors and the temperature control system (which indicates an electronic structure of the temperature control system), and at paragraph 71 describes that the temperature control system as being programmed. A device that is connected to sensors via a wired or wireless connection, that is programmed, that processes the information, and that outputs a control signal is implicitly or inherently a microprocessor or controller. Further, the use of descriptions such as “processes” information and being “programmed” provide a sufficiently clear link that one of ordinary skill in the art would recognize a controller or microprocess as being the structure that performs the claimed functions. Thus, the rejections under 35 USC 112(a) and 112(b) related to the failure of the specification to explicitly disclose the corresponding structure of the ‘temperature control system’ are withdrawn. 
Claims Not Subject to Prior Art Rejection
Claim 22 and 23 are allowed. The following is an examiner’s statement of reasons for allowance: 	Claim 22 is allowable because no known reference, or combination of references, teaches or suggests the feature of “except that the temperature control system does not operate to slow or stop the cast saw blade if the one or more of the cutting regions that reaches or exceeds the temperature threshold is or are not actively cutting; and wherein whether the one or more of the cutting regions that reaches or exceeds the temperature threshold is or are actively cutting is determined by a plurality of strain information from the plurality of strain gauges,” in conjunction with the remainder of features recited in claim 22. 
Claim 23 is allowable because no known reference, or combination of references, teaches or suggests the feature of “wherein the temperature control system determines that the one or more of the cutting regions that reaches or exceeds the temperature threshold is or are not actively cutting based on a plurality of orientation information from the accelerometer,” in conjunction with the remainder of features recited in claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724